NOT FOR PUBLICATION

UNITED STATES DIS'I`RICT COURT
DISTRICT OF NEW JERSEY

 

KAREN J. TUORTO,

Plamuff’ Civil Action NO. 13-12179 (MAS) (LHG)

V' MEMoRANDUM 0P1N10N

JOANNE L. HARENBERG, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Motions to Dismiss (ECF Nos. 7, l'/') filed by
Defendant Arnerican Water Works Company, Inc. (“AWWC”) and Defendant Joanne Harenberg
(“.loanne”).l Plaintiff Karen J. Tuorto (“Karen”) opposed both motions (ECF NOS. 15, 19), and
AWWC replied to Karen’s opposition (ECF No. 20). The Court has carefully considered the
parties’ arguments and decides the matter without oral argument pursuant to Local Civil Rule 78.1.
For the reasons set forth below, the Court grants AWWC’s motion and declines to exercise
supplemental jurisdiction over the remaining claim.

I. BACKGJ.={OUND2
In February 1980, Joanne and Paul R. Harenberg (“Paul”) married. (Compl. 11 12, ECF

No. l.) In February 1981, Jillian Harenberg (“Jillian”), the daughter of Paul and Joanne, Was born.

 

l Because multiple individuals share the same last name, the Court refers to the parties by their
first names.

2 For the purpose of considering the instant motions, the Court accepts all factual allegations in the
Complaint as true. See Phillips v. Czy. ofAlfegheny, 515 F.3d 224, 233 (3d Cir. 2008).

(Id. at 11 8.) ln l\/Iarch 1984, Joanne and Paul separated, and Joanne moved out of the home into a
separate residence (Id. 11 13.) At some point in time between Maroh 1984 and January 1986, Paul
and Karen began living together. (Id. 11 14.) ln January 19861 Paul M. Harenberg (“Paul l\/I.”) was
bom. (Id.) ln August i991, Julia Harenberg (“Julia”) was born. (Id. 11 19.) Paul and Karen raised
Jillian, Paul M., and Julia. (Id. 11 21.)

On June 24, 1987, Paul and Joanne executed a separation agreement (the “Separation
Agreement”). (ld. 11 15.) The Separation Agreement was prepared and witnessed by Frederick A.
Bojum, Esq. (Ia'. 11 16.) The Separation Agreement provides that Joanne and Paul “agree[] to
release the other from any right, title, and interest to or in any present or future pension rights to
which the other party is or may become entitled through his or her employment.” (AWWC’s
Moving Br., Ex. A at 10 (“Separation Agreement”), ECF No. 7-4.)

Paul was employed by AWWC from 1983 through his death on November 20, 2015.
(Compl. 11 8.) AWWC is the host of two benefit plans Paul participated in: (l) the Pension Plan
for Employees of American Water Works Company, Inc. and its Designated Subsidiaries (the
“Pension Plan”) and (2) the Savings Plans for Employees of American Water Works Company,
lnc. and its Designated Subsidiaries (the “Savings Plan”) (collectively, the “Plans”). (Id.) In
January 2006, Paul named Karen the beneficiary of the Savin gs Plan, and in l\/[ay 201 l, Paul named
Karen the beneficiary of the Pension Plan. (Ia’. 11 23.)

Paul completed three Beneficiary Designation forms to designate Karen as the beneficiary
of the Savings Plan and Pension Plan.3 (See Ex. C. (“Designation Forms”), ECF No. 15-3.) Each
form contains a section for a spouse’s signature and this section is unsigned on each form. ([a'.)

Two of the forms contain a notice that reads: “The following Affidavit must be completed if you

 

3 The Court notes that the dates of Paul’s signature on each form is illegible and it is unclear why
three forms were completed

are married and have named someone in addition to or other than your spouse as Prirnary
Beneficiary.” (Id.) One form contains a notice that reads, “If you are married, and you select a
beneficiary other than your spouse, your spouse will be required to sign below consenting to you
having another beneficiary, which then terminates their rights to your benefits under this plan.
This form must then be notarized.” (Ici.)

In January 2016, Karen began to receive the benefits from the Pension Plan, and the
Savings Plan Was transferred to her. (Compl. 11 26.) In l\/lay 2017, Joanne amended Paul’s death
certificate to indicate that she was his wife at the time of Paul’s death. (Ia’. 11 28.) Paul’s death
certificate was amended as a result of an order issued by the Superior Court of New Jersey, Law
Division, Civil Part, I-Iunterdon County in a matter with docket number HNT-L~l6l-l7. (Ex. B,
ECF No. 15-2.) Joanne appeared as a sworn witness during an Order to Show Cause Hearing and
represented to the Honorable Michael F. O’Neill, J.S.C., that the purpose of amending Paul’s death
certificate, other than to correct the record, was “Social Security issues” and “[n]ot a life insurance
policy.” (Ia'. at 612-15.) At the conclusion of the hearing, Joanne inquired whether Karen Would
be informed of the amendment to Paul’s death certificate to remove Karen as his spouse and have
herself added as the spousel (Id. at 18:1-19.) Joanne indicated that she preferred that Karen not
be informed of the change. (Id. at 2012-3.)

In July 2017', Karen received a letter from AWW(` indicating that the benefits from the
Plans were suspended pending further notice (Compl. 11 27.) In August 2017, AWWC sent Karen
correspondence informing her that because she was “not the surviving spouse” she was not entitled
to the benefits of the Savings Plan and Pension Plan. (Ia’. 11 29.) Karen appealed AWWC’s decision
and provided AWWC with a copy of the S_eparation Agreement. (Ia’. 11 30.) AWWC represented

that it would notify Karen of the result of the appeal by October 2017, but AWWC did not notify

Karen of the results of the appeal. (Ia', 1111 31-34.) In May 201 8, Karen contacted AWWC and was
informed that her appeal was closed. (Id. 11 34.)

On July 30, 2018, Karen initiated the instant matter against AWWC and Joanne. Karen’S
four-count Complaint asserts claims pursuant to the Employce Retirement Income Security Act of
1974, 29 U.S.C. 1001 et seq. (“ERISA”). (Ia’. 11 3 (stating, ‘“Plaintiff`s complaint includes claims
which are completely preempted by or are expressly raised under ERISA and this Court has federal
question jurisdiction under 28 U.S.C. § 1331 .”).) Count One alleges that AWWC breached the
terms of the Pension Plan by distributing the proceeds of the Pension Plan to Joanne. (Icf. 1111 37,
~3 9.) Count Two alleges that AWWC breached the terms of the Savings Plan by transferring the
proceeds of the Savings Plan to Joanne. (]d. ‘|1‘|1 41-45.) Count Three alleges Joanne breached the
Separation Agreement by accepting the proceeds of the Plans. (Id. 1111 46~49.) Count Four is
against unknown individuals and entities for unspecified damages ([d. 1111 50-51.)

On September 6, 2018, AWWC moved to dismiss Counts One and Two pursuant to Federal
Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). (AWWC’s l\/Iot. to Dismiss, ECF No. 7.) On
October 15, 2018, Karen opposed AWWC’s motion. (Pl.’s Opp’n Br. to AWWC’s Motion, ECF
No. 15.) On October 23, 2018, Joanne moved pursuant to Rule lZ(b)(6) to dismiss Karen’s
Complaint (Joanne’s Mot. to Dismiss, ECF No. 17.) On October 29, 2018, Karen opposed
Joanne’s motion. (Pl.’s Opp‘n Br. to Joanne’s Mot. (“Opp’n to Joanne’s Mot.”), ECF No. 19.)
On October 29, 2018, AWWC replied to Karen’s opposition (AWWC’s Reply Br., ECF No. 20.)
II. LEGAL STANDARI)

A district court is to conduct a three-part analysis when considering a Rule 12(b)(6) motion
to dismiss. See Mallens v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must ‘tak[e]
note of the elements a plaintiff must plead to state a claim."’ ld. (quoting Ashcroft v. Iqbal, 556

U.S. 662, 675 (2009)). Second, the court must “review[ ] the complaint to strike conclusory

allegations.” ld. The court must accept as true all of the plaintiffs well-pleaded factual allegations
and “construe the complaint in the light most favorable to the plaintiff . . . Fowler v. UPMC
Shadysicfe, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). In doing so, the court is free to
ignore legal conclusions or factually unsupported accusations that merely state “the-defendant-
unlawfully-harmed-me.” Iqbal, 556 U.S. at 678 (citing Bell Atl'. Corp. v. Twombly, 550 U.S. 544,
555 (2007)). Finally, the court must determine “whether the facts alleged in the complaint are
sufficient to show that the plaintiff has a ‘plausible claim for relief.”’ Fou'ler, 578 F.3d at 211
(quoting Iqbnl, 556 U.S. at 679). A facially plausible claim “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 210 (quoting
Iql)al, 556 U.S. at 678). On a motion pursuant to Rule 12(b)(6), the “defendant bears the burden
of showing that no claim has been presented.” Hedges v. Unifed States, 404 F.3d 744, 750 (3d
Cir. 2005) (citation omitted).

A district court ruling on a motion to dismiss is generally “not permitted to go beyond the
facts alleged in the [c]omplaint and the documents on which the claims made therein were based.”
fn re Burlington Coaf Factory Sec. Lift'g., 114 F.3d 1410, 1424-25 (3d Cir. 1997). There is an
exception to this general rule, and the court may consider “a document integral to or explicitly
relied upon in the complaint.” Id. at 1426 (internal citations, quotations, and emphasis omitted).
Thus, if a defendant submits an undisputedly authentic document as an attachment to a motion to
dismiss and the plaintiff s claims are based on the document, the district court may consider the
document See 111 re Donala'J. Trump Casi'no Sec. Lin`g.-Taj Mahal Li`tig., 7 F.3d 357, 368 n.9
(3d Cir. 1993); Ramos v. Welfs Fargo Bank, N.A., No. 16-880, 2016 WL 6434423, at *4 (D.N.J.
Oct. 31, 2016). The court may also consider “items subject to judicial notice, matters of public
record, orders, [and] items appearing in the record of the case.” Buck v. Hampton Twp. Sch. Dt‘st._,

452 F.3d 256, 260 (3d Cir. 2006) (citation omitted).

III. DISCUSSION

“ERISA requires administrators to manage plans ‘in accordance with the documents and
instruments governing the plan.”’ Robz'ns r. Geisel, 666 l?. Supp. 2d 463, 467 (D.N.J. 2009)
(quoting 29 U.StC. § 1104(a)(1)(D)). Section 502(a)(1)(B) of ERISA states that a “civil action
may be brought . . . by a participant4 or beneficiary5 . . . to recover benefits due to him [or her]
under the terms of his [or her] plan, to enforce his [or her] rights under the terms of the plan, or to
clarify his [or her] rights to future benefits under the terms of the plan.” 29 U.S.C. § 1 132(a)(1)(B).
Accordingly, “[a] plaintiff seeking to recover under section 502(a)(1)(B) must demonstrate that
the benefits are actually ‘due’; that is, he or she must have a right to benefits that is legally
enforceable against the plan.” Hooven v. Exxon Mobil Corp., 465 F.3d 566, 574 (3d Cir. 2006).

A. AWWC’s Motion to Dismiss is G_r.lnted

Karen alleges that the Plans are governed by ERISA. (See Compl. 11 2 (stating that Karen
challenges AWWC’s “failure . . . to pay appropriate amounts pursuant to employee pension and
savings plans governed by [ERISA].”).) Karen also asserts that the “complaint includes claims
which are completely preempted by or are expressly raised under ERISA . . . .” (Id. 11 3.) AWWC
agrees with these assertions, in part, but construes Karen’s claims as breach of contract claims
(See AWWC’s l\/loving Br. 8 (stating “the breach of contract claims arise from alleged breach of
the two ERISA pension plans and are expressly preempted.”).) Karen’s opposition brief clarifies

that Counts One and Two are not breach of contract claims and makes clear that they are brought

 

4 ER[SA defines a “participant,” in relevant part, as “any employee or former employee of an
employer, . . . who is or may become eligible to receive a benefit of any type from an employee
benefit plan which covers employees of such employer or members of such organization, or whose
beneficiaries may be eligible to receive any such benefit.” 29 U.S.C. § 1002(7).

5 ERISA defines a “beneficiary” as “a person designated by a participant, or by the terms of an

employee benefit plan, who is or may become entitled to a benefit thereunder.” 29 U.S.C.
§ 1002(8).

pursuant to ERISA Section 502(a)(1)(b). (Opp’n to AWWC. 8.) Given this clarification, AWWC’s
first argument that Counts One and Two are preempted by ERISA is unavailing and does not
satisfy AWWC’s burden of establishing that no claim is presented

AWWC’s second argument in support of dismissal of Counts One and Two is that Karen
is “not entitled to benefits under ERISA or the terms of thc Plans.” (AWWC"s Moving Br. 8.)
AWWC states that Section 1055(c)(2)(A) of ERISA (“Section 1055”) provides that a plan
participant may designate someone other than their spouse as the beneficiary of the plan if (i) the
spouse consents in writing, and (ii) “the spouse’s consent acknowledges the effect of such election
and is witnessed by a plan representative or a notary public . . . .” (Id. at 10 (quoting 29 U.S.C.
§ 1055(0)(2)(A)).) AWWC argues that the Separation Agreement is not a valid consent by Joanne
to the designation of Karen as the recipient of the benefits because the Separation Agreement
(i) “does not specify [Karen] as the new beneficiary to receive the benefits” of the plans and (ii) “it
is not notarized by a notary public.” (Id. at 11-12 (emphasis in original).) AWWC cites Hagwooa'
v. Newton, 282 F.3d 285, 290 (4th Cir. 2002), for the proposition that ERISA’s formalities must
be “strictly enforced”. (Ia'. at 12.) AWWC cites Lasche v. George W. Lasche Bast'c ProjitSharing
Plan, 11 1 F.3d 863, 866-67 (11th Cir. 1997), for the proposition that “a waiver that is not notarized
by a notary public or witnessed by a plan representative is invalid under ERISA.” (ld. at 12-13)

Karen opposes AWWC’s arguments on several fronts. (See generally Pl.’s Opp’n Br., ECF
No. 15.) First, Karen argues that the requirements of Section 1055 are fulfilled because by signing
the Separation Agreement Joanne “consent[ed] in writing to waive any right or claim to any
pension benefit.” (Id. at 8.) Karen further argues that the second requirement of Section 1055 is
fulfilled because the Separation Agreement was witnessed by a New Jersey attorney and “New
Jersey attorneys are notary publics.” (Id.) Second_, Karen argues that the Plans’ “terms require

valid written consent/waiver by a spouse with such consent having been witnessed by a notary

public or plan representative[,]” and these requirements have been satisfied (Ia’. at 9.) Third,
Karen argues that Hagwood is inapposite because in Hagn'ood the court had to determine the
impact of “a prenuptial agreement intended to address rights during the marriage,” and here the
document is “a separation agreement, intending to eliminate future rights between the parties.”
(Ia’. at 10.) Karen argues that the discussion of the parties’ intent in Hagwood supports a finding
that the Separation Agreement, in the instant matter, is a sufficient waiver. (Ia'. at 11.)

Karen cites three cases for the proposition that courts have upheld a plan participant’s
waiver of rights to pension benefits in a divorce agreement even when the plan participant
subsequently neglected to remove the eX-spouse as a beneficiary6 (Ia'. at 12.) Next, Karen cites
Barfer v. Ericyclopedia Brz'rtanica, 41 F.3d 285 (7th Cir. 1994), for the proposition that even when
Section 1055 is not precisely followed, Congress’s intent to ensure the spouse’s participation in
the waiver decision is satisfied by the waiver being witnessed by an attorney. (Id. at 14.) Karen’s
final argument is that awarding Joanne the benefits would lead to the absurd result of Joanne
receiving benefits she released decades earlier (Ia’. at 15.)

Here, the Court is guided by the Supreme Court’s instruction in Kennea'y v. Plan
Adminfsrratorfor DuPorrt Savings and Investment Plan, 555 U.S. 285 (2009). ln Kennedy, the
Supreme Court considered whether certain ERISA provisional “invalidated the act of a divorced
spouse [_the plaintiff_], the designated beneficiary under her ex-husband’s ERISA pension plan,

who purported to waive her entitlement” to benefits from the same pension plan. Ia’. at 288. The

 

6 Karen cites Fox Val[ey & Vz`cz'm’ty Consr. Workers Pensr`on Frma' v. Brown, 897 F.2d 275, 277
(7th Cir. 1990), abrogated by Kermed_v v. Plan Adm ’rfor DirPom Sav. & Inv. Plari, 555 U.S. 285
(2009); Clz_`fz.‘ v. Clt`fr, 210 F.3d 268 (5th Cir. 2000); and Brandort v. Travei'ers Ins. Co., 18 F.3d

1321 (5th Cir. 1994), abrogated by Kennedy v. Plan Aa’rn 'r_for DuPOrtf Sav. & lrzv. Plan, 555 U.S.
285, (2009).

l The provisions at issue in Kennea'y limit the assignment and alienation of benefits and create an
exception for qualified domestic relation orders, and are not at issue here.

8

plaintiff attempted to waive her entitlement to the benefits of the pension plan through a divorce
decree in which she was divested of all right, title, interest. and claim in the pension plan. Ia'.
After holding that the plaintiffs waiver did not violate certain provisions of ERISA, the Kenrzedy
Court addressed whether the plan administrator was required to honor the plaintiffs Waiver. Ia'.
at 297-304. The Kermea'y Court held that the plan administrator satisfied its statutory duty of
acting “in accordance with the documents and instruments governing the plan insofar as such
documents and instruments are consistent with the provisions of [Title 11 and [Title lV] of
[ERISA]” by “paying the benefits to [the divorced spouse] in conformity with the plan
documents.” Id. at 300.

The Kenneclv Court observed that the plaintiffs claim “stands or falls by ‘the terms of the
plan,”’ and that Section 502(a)(1)(B) provides “a straightforward rule of hewing to the directives
of the plan documents that lets employers ‘establish a uniform administrative scheme, [with] a set
of standard procedures to guide processing of claims and disbursement of benefits.”’ Id. (quoting
29 U.S.C. § 1132(a)(1)(B) and Egelhojfv. Egelhoff, 532 U.S. 141, 148 (2001)).

The point is that giving a plan participant a clear set of instructions for making his

own instructions clear, ERISA forecloses any justification for enquiries into nice

expressions of intent, in favor of the virtues of adhering to an uncomplicated rule:

“simple administration, avoid[ing] double liability, and ensur[ing] that

beneficiaries get what’s coming quickly, without the folderol essential under less-

certain rules.”

Ia’. at 301 (quoting Fox Valley & Vicfnizj) Constr. Workers Perrsz`on Ftrrid v. Brown, 897 F.2d 275,
283 (7th Cir. 1990) (Easterbook, J., dissenting)). The Kennea'y Court rejected “less certain rules’l
because “[p]lan administrators would be forced ‘to examine a multitude of external documents
that might purport to affect the dispensation of benefits,’ . . . and be drawn into litigation like this
over the meaning and enforceability of purported waivers.” Ial. at 301 (quoting Altobelli v. IBM

Corp., 77 F.3d 78, 82-83 (4th Cir. 1996) (Wilkinson, C. J.. dissenting)), Thus, “ifa waiver of. . .

benefits facially conforms to the requirements set forth in 29 U.S.C. § 1055(0)(2), it is generally
9 .

unimpeachable.” Canestrz' v. NYSA-[LA Penst'on Tr. ana' & Plan, No. 07-1603, 2010 WL
4291489, at *8 (D.N.J. Oct. 22, 2010). On the other hand, waivers that do not comply with the
requirements of Section 1055 are ineffective waivers of rights. See Robr'ns v. Gez'sel, 666 F. Supp.
2d 463, 467-68 (D.N.J. 2009).

ln the instant matter, Count One and Count Two stand or fall by the terms of the Plans, and
the Court finds that those terms preclude Karen from bringing these claims against AWWC. Karen
states that Section 1.10 of the Savings Plan provides that: “A married Participant may designate a
Beneficiary other than his spouse, provided that such spouse consents to such designation in
writing.”8 (Compl. 11 43.) She also states that the Pension Plan provides that benefits payable
under the Pension are “payable to a Beneficiary only if [Paul] has no Spouse, unless a valid spousal
waiver has been obtained.” (Ia'. 11 38.) The Pension Plan also provides that if Paul “designate[d]
a contingent annuitant or Beneficiary other than his Spouse and his Spouse does not consent to
such designation in writing witnessed by a public notary . . . then [Paul’s] Spouse shall be [Paul’s]
sole Beneficiary.” (Id.)

The Beneficiary Designation forms Paul completed are not valid waivers because Joanne
did not sign the forms as required by the language of the Plans, the forms themselves, and Section
1055. (See generally Designation Forms.) Karen, accordingly, must rely on the Separation
Agreernent as a valid spousal waiver under the Plans.

Karen’s argument that the Separation Agreement is a valid spousal waiver pursuant to the
terms of the Plans is unavailing Each plan required Joanne to consent in writing to a beneficiary

other than herself (See Compl. 1111 38, 43.) Karen’s position that the Separation Agreement is

 

8 Karen quotes relevant portions of the Plans in the Complaint and AWWC does not dispute
Karen’s quoted language The Court, accordingly, relies on Karen’s recitation of the relevant
language from the Plans in light of the parties failing to submit the documents related to the Plans.

10

such consent conflates two issues: (l) Joanne’s waiver of any rights in the benefits under the Plans;
and (2) Joanne’s consent to another beneficiary The former and latter are simply not the same.
Even if the Separation Agreement was a valid waiver of Joanne’s rights to any benefits under the
Plans, and it appears it is a valid waiver, the Separation Agreement fails to identify that another
beneficiary, other than Joanne, will receive the benefits of the Plans. As a result, the Separation
Agreement cannot be construed to be the required “consent to such designation” of another
beneficiary as required by the Plans. For this reason alone, the Separation Agreernent cannot
operate as a valid waiver under the terms of the Plans.

The precedent Karen cites for the proposition that a general waiver of rights in a divorce
agreement is a sufficient waiver of rights, pursuant to Section 1055, despite the former spouse
failing to remove her or his ex-spouse as a beneficiary has been abrogated by the Supreme Court’s
holding in Kennea’y. The Kennedy Court foreclosed any inquiry into the parties’ intent, desires,
and the meaning and enforceability of purported waiversl Kennedy, 555 U.S. at 3011 The
Separation Agreement bears no indicia that Joanne “acknowledged the effect of” or consented to
Paul’s later attempt at designating Karen as the beneficiary Instead, the Separation Agreement
merely states that Joanne waived her rights to the benefits

ln surn, the Court finds that AWWC has met its burden of showing that Karen has failed
to state a claim against it because the Separation Agreement does not meet the requirement of a
valid waiver under the terms of the Pension Plan or the Savings Plan, nor does the Separation
Agreement meet the requirements of Section 1055. The Court further finds that Karen cannot cure
the deficiencies that resulted in dismissal of Counts One and Two, and amendment would be futile.

Counts One and Two, accordingly, are dismissed with prejudice See Pht`llr`ps, 515 F.3d at 236.

ll

B. The Court Declines to Exercise Supplernental Jurisdiction Over Col_int Three

Karen alleges that the Court has federal question jurisdiction over this matter pursuant to
28 U.S.C. § 1331 and supplementaljurisdiction under 28 U.S.C. § 1367. (Compl. 1111 3, 4.) As a
result of the dismissal of Counts One and Two, Count Threc is the only remaining claim. Count
Three, unlike Counts One and Two, appears to be pled independent of any statutory duty imposed
by ERISA and is based on a breach of the Separation Agreement, not a breach of the Pension Plan
or the Savings Plan. (Id. 1111 46-49.) The Court, accordingly, construes Count Three as a common-
law breach of contract claim. (Ia'.)

When a district court has dismissed all claims over which it had original jurisdiction, the
district court has the discretion to decline to exercise jurisdiction over the remaining state law
claim See 28 U.S.C. § l367(c) (“The [Court] may decline to exercise supplemental jurisdiction
over a claim under subsection (a) if . . . . the district court has dismissed all claims over which it
has original jurisdiction[.]"). The Third Circuit has advised that “where the claim over which the
district court has original jurisdiction is dismissed before trial, the district court must decline to
decide the pendent state claims unless considerations of judicial economy, convenience, and
fairness to the parties provide an affirmative justification for doing so.” Borough of W. Mij‘lin v.
Lancasrer, 45 F.3d 780, 788 (3d Cir. 1995) (emphasis added) (citations omitted).

Here, the Court finds considerations of judicial economy, convenience, and fairness to the
parties do not justify the exercise of supplemental jurisdiction As discussed, the single remaining
count is a breach of contract claim against Joanne. Thus, the matter can proceed in the appropriate
New Jersey state court While Karen chose to file her Complaint in federal court, there is no
indication that this matter cannot proceed elsewhere or that it would be inconvenient to do so.
Joanne appears to agree with such a result, in principle, as she argued that in the event the Court

dismisses Counts One and Two, “the remaining issues are State family law and contract issues

12

which should be remanded to State Court.”q (Joanne’s l\/lo\\'ing Br. 4.) The Court, accordingly,
declines to exercise supplemental jurisdiction over Count Three and does not address the merits of

Joanne’s Motion to Dismiss.

IV. CONCLUSION

For the reasons set forth above, the Court dismisses Counts One and Two with prejudice
The Court dismisses Count Three without prejudice An order consistent with this Mernorandum

Opinion will be entered.

were

MICHAEL A1 SHIPP
UNITED STATEs DIsTRrCT JUDGE

 

9 Joanne’s argument in support of remand is inappropriate because the Court cannot remand a
matter to state court when it was originally filed in federal court.

13

